REASONS FOR ALLOWANCE 
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 15 (and its dependents), the prior art does not disclose the claimed objective for imaging specifically including as the distinguishing features in combination with the other limitations the claimed “the first focal length being positive and the first dimension being inferior to 15 millimeters and a second lens unit comprising a plurality of lenses, the second lens unit having a second focal length and a second dimension, the second focal length being positive, the ratio between the first focal length and the second focal length being comprised between 1.0 and 2.0 and the ratio between the first dimension and the second
dimension being superior or equal to 2.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 12/16/2019 and 8/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 12/16/2019 have been accepted by the examiner. 
 	Kuiper (20060028734) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JAMES C. JONES/Primary Examiner, Art Unit 2872